Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of March 26, 2018 (this “Agreement”), by
and among the stockholders listed on Schedule A hereto (collectively, the
“Stockholders” and each individually, a “Stockholder”), and GGP Inc., a Delaware
corporation (the “Company”). Unless context otherwise requires, capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Merger Agreement (as defined below).

RECITALS

WHEREAS, each Stockholder agrees to enter into this Agreement with respect to
all shares of common stock of the Company (the “Company Shares”) (and any
securities convertible, exercisable or exchangeable for, or rights to purchase
or acquire, Company Shares) that such Stockholder owns, beneficially (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) or of record as of the
date hereof, and any additional Company Shares (and any securities convertible,
exercisable or exchangeable for, or rights to purchase or acquire, Company
Shares) that such Stockholder may acquire beneficial (within the meaning of Rule
13d-3 under the Exchange Act) or record ownership of, whether upon the exercise
of options, conversion of convertible securities or otherwise, after the date
hereof (collectively, the “Subject Shares”); provided that the Subject Shares
shall not include the Company Shares set forth on Schedule B hereto (the
“Excluded Shares”);

WHEREAS, as of the date hereof, the Stockholders, collectively, are the
beneficial or legal owners of record, and collectively have either sole or
shared voting power over, the total number of Subject Shares set forth on
Schedule A hereto;

WHEREAS, concurrently with the execution of this Agreement, Brookfield Property
Partners L.P., a Bermuda limited partnership (“Parent”), Goldfinch Merger Sub
Corp., a Delaware corporation and an indirect wholly owned subsidiary of Parent
(“Acquisition Sub”) and the Company, are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as may be amended or otherwise modified
from time to time in accordance with its terms, the “Merger Agreement”),
pursuant to which, upon the terms and subject to the conditions thereof,
(i) Acquisition Sub will be merged with and into the Company (the “Merger” and,
together with the other transactions contemplated by the Merger Agreement, the
“Transactions”), with the Company surviving the Merger as an indirect subsidiary
of Parent, (ii) the Company will amend and restate its certificate of
incorporation as set forth in the Merger Agreement (the “Charter Amendment”) and
(iii) the Company will amend and restate its bylaws as set forth in the Merger
Agreement (the “Bylaw Amendment”);

WHEREAS, the Company Board, acting upon the unanimous recommendation of the
Special Committee, has unanimously (excluding the Affiliated Directors) (i)
determined that the Transaction Agreements and the Transactions are advisable
and in the best interests of the Company’s stockholders, (ii) approved the
execution, delivery and performance of the Transaction Agreements and the
consummation of the Transactions, and (iii) resolved to recommend adoption of
the Merger Agreement, the Charter Amendment and the Bylaw Amendment by the
Company’s stockholders; and

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company has required that the Stockholders
enter into this Agreement, and the Stockholders desire to enter into this
Agreement to induce the Company to enter into the Merger Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree, severally and not jointly, as follows:

1. Voting of Shares.

(a) From the period commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date (as defined below), at every meeting of
the stockholders of the Company called with respect to any of the following, and
at every adjournment, postponement or recess thereof, and on every action or
approval by written consent of the stockholders of the Company, with respect to
any of the following, each Stockholder shall vote or cause to be voted the
Subject Shares that such Stockholder is entitled to vote (including by
delivering to the Secretary of the Company a duly executed proxy card): (x)
unless the Company Board, upon the recommendation of the Special Committee, has
made a Company Board Recommendation Change that has not been rescinded or
otherwise withdrawn, in favor of the adoption of the Merger Agreement and the
approval of the Transactions, including the Merger, the Charter Amendment and
the Bylaw Amendment, and any action or proposal that would reasonably be
expected to be in furtherance of the foregoing, and (y) against any other
action, proposal or agreement that is not recommended by the Company Board, upon
the recommendation of the Special Committee, and that would reasonably be
expected to (A) result in a breach of any covenant, representation or warranty
or any other obligation or agreement of the Company under the Merger Agreement,
(B) result in any of the conditions to the consummation of the Merger or the
Charter Amendment or the Bylaw Amendment under Section 7.01 or Section 7.02 of
the Merger Agreement not being fulfilled, or (C) impede, frustrate, interfere
with, delay or adversely affect the Merger, the Charter Amendment, the Bylaw
Amendment and the other transactions contemplated by the Merger Agreement.

(b) Any written consent shall be given in accordance with such procedures
relating thereto so as to ensure that it is duly counted for purposes of
recording the results of such consent.

(c) Except as explicitly set forth in this Section 1, nothing in this Agreement
shall limit the right of each Stockholder to vote (or cause to be voted),
including by proxy, if applicable, in favor of, or against or to abstain with
respect to, any other matters presented to the stockholders of the Company.
Nothing in this Section 1(c) shall be deemed to limit or waive any obligations
of Parent or Acquisition Sub under the Merger Agreement.

2. Transfer of Shares. Each Stockholder covenants and agrees that during the
period from the date of this Agreement through the Expiration Date, other than
as contemplated by the Exchange Agreement or with the prior written consent of
the Company, upon the recommendation of the Special Committee, such Stockholder
will not, directly or indirectly, (i) transfer, assign, sell, gift, pledge,
encumber, lend, hypothecate or otherwise dispose (whether by sale, liquidation,
dissolution, dividend or distribution, by operation of law or otherwise) of or
consent (whether or not in writing) to any of the foregoing (“Transfer”), or
cause to be Transferred, any of the Subject Shares; provided, that nothing in
this clause (i) shall prohibit Transfers from any Stockholder(s) to any other
Stockholder(s) or to any Affiliate of any Stockholder(s) who agrees to be bound
by the terms of this Agreement with respect to any Subject Shares Transferred to
such Affiliate, (ii) deposit any of the Subject Shares into a voting trust or
enter into a voting agreement, arrangement or understanding with respect to the
Subject Shares or grant any proxy, corporate representative appointment or power
of attorney with respect thereto that is inconsistent with this Agreement,
(iii) enter into any contract, option or other arrangement or undertaking with
respect to the Transfer of any Company Shares or (iv) take any other action,
that would materially restrict, limit or interfere with the performance of such
Stockholder’s obligations hereunder. The foregoing restrictions on Transfers of
Subject Shares shall not prohibit any such Transfers by any Stockholder in
connection with the Transactions, including Transfers from a Stockholder to
Parent or one or more of its Subsidiaries in connection with the consummation of
the Transactions provided any such transferee agrees to be bound by the terms of
this Agreement.

 

2



--------------------------------------------------------------------------------

3. Additional Covenants of the Stockholders.

(a) Further Assurances. From time to time and without additional consideration,
each Stockholder shall (at such Stockholder’s sole cost and expense) execute and
deliver, or cause to be executed and delivered, such additional instruments, and
shall (at such Stockholder’s sole cost and expense) take such further actions,
as the Company may reasonably request for the purpose of carrying out and
furthering the intent and purpose of this Agreement.

(b) Waiver of Appraisal Rights. Each Stockholder hereby waives, to the full
extent permitted by Law, and agrees not to assert, exercise or perfect any
appraisal rights (including pursuant to Section 262 of the DGCL or otherwise) in
connection with the Transactions, with respect to any and all Subject Shares
held by the undersigned of record or beneficially owned.

(c) Validity of this Agreement. Each Stockholder agrees not to commence, join
in, facilitate, assist or knowingly encourage, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against the Company or any of its Affiliates,
successors or directors challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement.

4. Representations and Warranties of each Stockholder. Each Stockholder on its
own behalf hereby represents and warrants to the Company, severally and not
jointly, with respect to such Stockholder and such Stockholder’s ownership of
the Subject Shares, as of the date of this Agreement, as follows:

(a) Authority. Such Stockholder is duly organized, validly existing and to the
extent such concept is applicable, in good standing under the laws of its
jurisdiction of formation or organization and has full corporate or similar
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by such Stockholder and assuming the due execution of
this Agreement by the Company, constitutes a valid and binding obligation of
such Stockholder enforceable in accordance with its terms, except as enforcement
may be limited by the Enforceability Limitations. If such Stockholder is a
trust, no consent of any beneficiary is required for the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.
The execution, delivery and performance by such Stockholder of this Agreement
does not require any other corporate or similar proceedings on the part of such
Stockholder or any consent, approval, authorization or permit of, action by,
filing with or notification to any Governmental Authority.

(b) No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to such Stockholder or to such Stockholder’s
property or assets, other than any of the foregoing that would not, and would
not reasonably be expected to, prevent, impede or delay such Stockholder’s
ability to perform such Stockholder’s obligations hereunder.

(c) The Subject Shares. Other than restrictions in favor of the Company pursuant
to this Agreement, the Exchange Agreement and the Standstill Agreement, and
except for such transfer

 

3



--------------------------------------------------------------------------------

restrictions of general applicability as may be provided under the Securities
Act, or the “blue sky” Laws of the various states of the United States, such
Stockholder is the record and beneficial owner of, or is a trust or estate that
is the record holder of and whose beneficiaries are the beneficial owners of,
and has good and marketable title to, the Subject Shares set forth opposite such
Stockholder’s name on Schedule A hereto, free and clear of any and all security
interests, liens, changes, encumbrances, equities, claims, options or
limitations of whatever nature and free of any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise transfer or
dispose of such Subject Shares), other than any of the foregoing that would not
reasonably be expected to prevent or delay such Stockholder’s ability to perform
such Stockholder’s obligations hereunder. Except for the Excluded Shares, such
Stockholder does not own, of record or beneficially, any shares of capital stock
of the Company other than the Subject Shares set forth opposite such
Stockholder’s name on Schedule A hereto (except that such Stockholder may be
deemed to beneficially own Subject Shares owned by other Stockholders party
hereto). The Stockholders have, or will have at the time of the applicable
Company stockholder meeting, the sole right to vote or direct the vote of, or to
dispose of or direct the disposition of, such Subject Shares (it being
understood in the case of Stockholders that are trusts, that the trustees
thereof have the right to cause such Stockholders to take such actions), and
none of the Subject Shares is subject to any agreement, arrangement or
restriction with respect to the voting of such Subject Shares that would prevent
or delay a Stockholder’s ability to perform its obligations hereunder. Other
than the Exchange Agreement, there are no agreements or arrangements of any
kind, contingent or otherwise, obligating such Stockholder to Transfer, or cause
to be Transferred, any of the Subject Shares set forth opposite such
Stockholder’s name on Schedule A hereto (other than a Transfer from one
Stockholder to another Stockholder) and no Person has any contractual or other
right or obligation to purchase or otherwise acquire any of such Subject Shares.

(d) Reliance by the Company. Such Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.

(e) Litigation. As of the date hereof, to the knowledge (actual or constructive)
of such Stockholder, there is no action, proceeding or investigation pending or
threatened against such Stockholder that questions the validity of this
Agreement or any action taken or to be taken by such Stockholder in connection
with this Agreement.

(f) Other Agreements. As of the date hereof, other than this Agreement or as
expressly contemplated by the Merger Agreement, there are no contracts,
undertakings, commitments, agreements, obligations, arrangements or
understandings, whether written or oral, between such Stockholder or any of its
Affiliates, on the one hand, and any other Person (other than the Company), on
the other hand, relating in any way to the Transactions, or to the ownership or
operations of the Company after the Merger Effective Time.

(g) Finders Fees. Other than as expressly contemplated by the Merger Agreement,
no broker, investment bank, financial advisor or other person is entitled to any
broker’s, finder’s, financial adviser’s or similar fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Stockholder.

5. Representations and Warranties of the Company. The Company represents and
warrants to the Stockholders, as of the date of this Agreement, as follows: The
Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has full corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the Merger Agreement by the Company and the consummation of the transactions
contemplated hereby and thereby have been duly and

 

4



--------------------------------------------------------------------------------

validly authorized by the Company Board, and no other corporate proceedings on
the part of the Company are necessary to authorize the execution, delivery and
performance of this Agreement or the Merger Agreement by the Company or the
consummation of the transactions contemplated hereby and thereby, other than
obtaining the Requisite Stockholder Approval. The Company has duly and validly
executed this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by the
Enforceability Limitations.

6. Stockholder Capacity. No Person executing this Agreement who is or becomes
during the term hereof a director or officer of the Company shall be deemed to
make any agreement or understanding in this Agreement in such Person’s capacity
as a director or officer. Each Stockholder is entering into this Agreement
solely in such Stockholder’s capacity as the record holder or beneficial owner
of, or as a trust whose beneficiaries are the beneficial owners of, Subject
Shares and nothing herein shall limit or affect any actions taken (or any
failures to act) by a Stockholder in such Stockholder’s capacity as a director
or officer of the Company. The taking of any actions (or any failures to act) by
a Stockholder in such Stockholder’s capacity as a director or officer of the
Company shall not be deemed to constitute a breach of this Agreement, regardless
of the circumstances related thereto.

7. Termination. This Agreement shall automatically terminate without further
action upon the earliest to occur of (i) the Charter Effective Time, (ii) the
termination of the Merger Agreement in accordance with its terms and (iii) the
written agreement of the Stockholders and the Company, upon recommendation of
the Special Committee, to terminate this Agreement (the “Expiration Date”).

8. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to the Subject Shares. All rights, ownership and economic
benefits of, and relating to, the Subject Shares shall remain vested in and
belong to the Stockholders, and the Company shall have no authority to direct
the Stockholders in the voting or disposition of any of the Subject Shares,
except as otherwise provided herein.

9. Legal Representation. This Agreement was negotiated by the parties hereto
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party hereto shall not apply to any construction or interpretation
thereof.

10. Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense, whether or not the
Transactions are consummated.

11. Documentation and Information. Each Stockholder consents to and hereby
authorizes the Company to publish and disclose in all documents and schedules
filed with or furnished to the SEC, and any press release or other disclosure
document that the Company determines to be necessary in connection with the
Transactions, such Stockholder’s identity and ownership of the Subject Shares,
the existence of this Agreement and the nature of such Stockholder’s commitments
and obligations under this Agreement, and such Stockholder acknowledges that the
Company may, in the Company’s sole discretion, file this Agreement or a form
hereof with the SEC or any other Governmental Authority. Such Stockholder agrees
to promptly give the Company any information it may reasonably require relating
to such Stockholder for the preparation of any such disclosure documents, and
such Stockholder agrees to promptly notify the Company of any required
corrections with respect to any such written information supplied by it
specifically for use in any such disclosure document, if and to the extent that,
to such Stockholder’s knowledge, any such information shall have become false or
misleading in any material respect. The initial press release regarding the
Transactions shall be a joint press release issued by the

 

5



--------------------------------------------------------------------------------

parties to the Merger Agreement and thereafter none of the parties to this
Agreement or any of their respective Affiliates shall issue or cause the
publication of any press release or other announcement with respect to the
Transaction Agreements and the Transactions without the prior consultation of
the other party and giving the other party the opportunity to review and comment
on such press release or other announcement, except for any such release or
other announcement (i) required by applicable Law or the rules or regulations of
any applicable United States securities exchange, the Toronto Stock Exchange or
regulatory or Governmental Authority to which the relevant party is subject or
(ii) containing only information previously publicly disclosed in accordance
with this Section 11 and Section 6.03 of the Merger Agreement or otherwise
consistent in all material respects with previous statements made jointly by
Parent and the Company; provided, however, that the restrictions set forth in
this Section 11 and Section 6.03 of the Merger Agreement shall not apply to any
release or announcement made or proposed to be made following a Company Board
Recommendation Change.

12. Specific Performance. Each Stockholder acknowledges and agrees that (a) the
covenants, obligations and agreements contained in this Agreement relate to
special, unique and extraordinary matters, (b) the Company is relying on such
covenants in connection with entering into the Merger Agreement and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law and for which monetary damages are not readily ascertainable.
Therefore, each Stockholder agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such Stockholder from committing any
violation of such covenants, obligations or agreements.

13. Incorporation by Reference. The parties agree that Sections 9.09(a)-(b) and
9.13 of the Merger Agreement are incorporated herein by reference and shall
apply to this Agreement mutatis mutandis.

14. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER OR RELATING TO
THIS AGREEMENT, IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR THE FACTS OR CIRCUMSTANCES LEADING TO
THE EXECUTION OR PERFORMANCE OF THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO STOCKHOLDER OR REPRESENTATIVE OR
AFFILIATE THEREOF HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT
MAKES SUCH WAIVER KNOWINGLY AND VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 14.

15. Amendment, Waivers, etc. Neither this Agreement nor any term hereof may be
amended or otherwise modified other than by an instrument in writing signed by
(a) the Company, upon the recommendation of the Special Committee and (b) each
of the Stockholders. Without limiting the foregoing, no provision of this
Agreement may be waived, discharged or terminated other than by an instrument in
writing signed by the party against whom the enforcement of such waiver,
discharge or termination is sought.

 

6



--------------------------------------------------------------------------------

16. Assignment; No Third Party Beneficiaries. Subject to Section 2, this
Agreement shall not be assignable or otherwise transferable by a party without
the prior written consent of the other parties, and any attempt to so assign or
otherwise transfer this Agreement without such consent shall be void and of no
effect, except that any Stockholder may assign all or any of its rights and
obligations hereunder to any of its Affiliates; provided, however, that no such
assignment shall (i) relieve the assigning party of its obligations hereunder or
(ii) reasonably be expected to delay, impede or prevent the performance of such
Stockholders’ obligations hereunder or otherwise adversely affect the Company or
its Stockholders. This Agreement shall be binding upon the respective heirs,
successors, legal representatives and permitted assigns of the parties hereto.
Nothing in this Agreement shall be construed as giving any Person, other than
the parties hereto and their heirs, successors, legal representatives and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

17. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly delivered and received hereunder (i) two
(2) Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, (ii) one (1) Business Day after being sent
for next Business Day delivery, fees prepaid, via a reputable nationwide
overnight courier service, or (iii) immediately upon delivery by hand,
electronic mail or by facsimile (with a written or electronic confirmation of
delivery), in each case to the intended recipient as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice or communication:

 

   if to the Company to:       GGP Inc.       350 N. Orleans St., Suite 300   
   Chicago, IL 60654-1607       Attention: General Counsel       Email:
      generalcounsel@ggp.com    (A)          with a copy (which shall not
constitute notice) to:       Simpson Thacher & Bartlett LLP       425 Lexington
Avenue       New York, NY 10017       Attention: Alan Klein       Email:
      aklein@stblaw.com       and       Sullivan & Cromwell LLP       125 Broad
Street       New York, NY 10004       Attention: Joseph C. Shenker      
                  Robert W. Downes                         Brian E. Hamilton   
      Email:    shenkerj@sullcrom.com      
                  downesr@sullcrom.com      
                  hamiltonb@sullcrom.com   

 

7



--------------------------------------------------------------------------------

(B)   if to any Stockholder to:   Brookfield Property Group   Brookfield Place  
250 Vesey Street, 15th Floor   New York, NY 10181   Attention:        Brian
Kingston, Chief Executive Officer                           Murray Goldfarb,
Managing Partner   Email:             brian.kingston@brookfield.com  
                        murray.goldfarb@brookfield.com   with a copy (which
shall not constitute notice) to:   Weil, Gotshal & Manges LLP   767 Fifth Avenue
  New York, NY 10153   Attention:    Michael J. Aiello  
                    Matthew J. Gilroy   Email:         Michael.aiello@weil.com  
                    Matthew.gilroy@weil.com

18. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the sole extent of such invalidity or unenforceability without rendering
invalid or unenforceable the remainder of such term or provision or the
remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

19. Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings among the parties hereto with respect to the subject matter
hereof, other than the Exchange Agreement and the Merger Agreement. No addition
to or modification of any provision of this Agreement shall be binding upon
either party hereto unless made in writing in accordance with Section 15 and
signed by both parties.

20. Section Headings. The article and section headings of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

GGP Inc. By:  

/s/ Sandeep Mathrani

  Name: Sandeep Mathrani   Title: Chief Executive Officer

 

 

[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

BROOKFIELD RETAIL HOLDINGS VII LLC By:   BROOKFIELD ASSET MANAGEMENT   PRIVATE
INSTITUTIONAL CAPITAL   ADVISER US, LLC, its manager By:  

/s/ Murray Goldfarb

Name:   Murray Goldfarb Title:   Managing Partner NEW GGP WARRANTS LLC By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President BROOKFIELD RETAIL MALL LLC By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President BW PURCHASER, LLC By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President BROOKFIELD RETAIL HOLDINGS
WARRANTS LLC By:   BROOKFIELD ASSET MANAGEMENT   PRIVATE INSTITUTIONAL CAPITAL  
ADVISER US, LLC, its manager By:  

/s/ Murray Goldfarb

Name:   Murray Goldfarb Title:   Managing Partner BPY RETAIL I LLC By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President BPY RETAIL V LLC By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

BROOKFIELD BPY RETAIL HOLDINGS II SUBCO LLC By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President
NEW BROOKFIELD BPY RETAIL HOLDINGS II LLC By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President BROOKFIELD RETAIL HOLDINGS II SUB
III LLC By:   BROOKFIELD ASSET MANAGEMENT   PRIVATE INSTITUTIONAL CAPITAL  
ADVISER US, LLC, its manager By:  

/s/ Murray Goldfarb

Name:   Murray Goldfarb Title:   Managing Partner

[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

SUBJECT SHARES

 

Stockholder Name:

   Subject Shares  

BW Purchaser, LLC

     12,989,228  

New GGP Warrants LLC

     28,573,419  

Brookfield Retail Holdings Warrants LLC

     24,063,298  

Brookfield Retail Mall LLC

     2,577,297  

Brookfield Retail Holdings VII LLC

     79,094,965  

BPY Retail I LLC

     45,890,612  

BPY Retail V LLC

     70,114,877  

New Brookfield BPY Retail Holdings II LLC

     6,985,772  

Brookfield BPY Retail Holdings II Subco LLC

     53,000,412  

Brookfield Retail Holdings II Sub III LLC

     351,958     

 

 

 

Total:

     323,641,838     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

EXCLUDED SHARES

 

Stockholder Name:

   Excluded Shares  

Brookfield Retail Holdings V Fund B LP (Edmonton)

     439,768  

Brookfield Retail Holdings V Fund D LP (KIA)

     2,972,274     

 

 

 

Total:

     3,412,042     

 

 

 

The Excluded Shares are owned for the benefit of third parties not affiliated
with Parent.